Ys Case 4:17-cv-00532-WS-CJK Document 42 Filed 01/16/19 Page 1 of 6
Go / ‘etme inintabutenglncnsanetg +
UNITED STATES DISTRICT Covey

For THE NoeTHeRw HISTRAICT OF FLORTOA TALLANASSeEE HPIVISTON

Colla Jaques hon Da Qelalk ot (Voters

Repheiloch Suberio,
da 0. ope! Oo Prcsone,

Chai mack > Att, ant

bo | Eso 9; pe sono pr oke copocity, x
; (N= Veil, Walt; personel pci sole capacity,
Comploell, Soat a px Sorel priv ike Capaueites >
\ ader bon) 6 i sh pee sonol pewele capacity

\) ONG ; Cedcle 5 pec sonal er ole cogent %)
Dempsey, Aneel ate sPecsonel privy ae topecits,
Nasser, ares pee sonal ecivate capocits
Norslaall, Given 5 Oacsenal Pci veite cepocityy

Wat soa, inn Lee 5 p2sono ocinate. Copa by)

N os\alt Oe AMES eassona private capcc A %)
Sher: dan Pate icles personal privake copocityy
Loesch, Secu 5 Pecsonal ec\ vate coposityy
acnmer 5 Michael 5 pecsonal oc sate capocit wy)
Kao Penelope, personal ocival @ eapocity,
Cocgmerer , Acaaid8 5 personel ocvvel Q eogoaity,,
Nuldcoss, WD. ephen 5 personal pC gate capotity,
(2; chard son, (Note U5 pe-sonal orivale eepacily
Khadl o AMes Ro, personel ocivate copocaty

Coe oj Gan  Vimotlasd 5 personel civcte Cap acity,
Nousard 5 Mor ve. Mocoless persona | pcwvee Cope )

(2¢ spondect CS),

  

 

 

ibd \Be\i

\"" Vices Appeal \umbers? \Z~
C\ Career omlers He Cpe ew - OF

fnCe Os
Ge eS

 

USPD Porocthy Most F OVA HAS, “gol Wag FZ

JUDICTAL WoTIce OF ADTVOICATIVE FACTS z

 

 

NoTICe OF CHANGE OF ADDRCSS/LOCAT TON
Ualawk vi alse

; . . _ WQourne . |
L., Leno u de, wloeop cal Nv doc ony \¢ abhi dking, Qlau Ky) Datoinonedt, meri gocsenect

Ta accord worth: gy
e Varveesel Neck aration of Wo Man ight (\44%)

, “K
“Dartes Wabiane Neclarckion A Indeperdence to Colonial
Counted &S and Peoples 3 beneral Assembly Resolution Joi
(Xv) of December (eo

* United Nehions Declorstion on the Rislts at
Ladigenoss \ Qvhodethonovs | Rosples (9007)

' *
‘ MNodcid Convention Noe Pncbkeckion 1A (oc acco (1880)
. lc aay at Pence and Cevend lnip (787) *

° Hague bi dence Coaventi any }53 V871.9555 T.T.QS, No aay |
Wrrides 1,3, 4,42 codified at los use.$ 1781 |

° Deanne Coast hubion Me. Mn united cates t (\smecicg, 078)
cadibied ect Jaa Cer.§ AD, DH 8A. olay, Cod. V.bu. 201}

‘ ROMe STALLTC
. Code A Mne L Lecnct ional Osuct al Jurhice
. Statute ot {\ne Totecnctional Coie nal Court

NS ))

 

Woloeas Cocos Vatucal Cqvil Cla oN
COMTRACT VMBER SEAL.

A kA
WoTTCE TO ALEase As] 7AOADGS SPoWRAN KIC Document 42WENSAD 17/4 ALON RRM BSoMETICE TO AGENT
APPLILABLE TO ALL SUCCESSORS AND ASITONS

4 . 0. \e cetocd and hoe Ane TREG cd, preset 's Voqvan Loltet ; also called Neel \ Relnshe (| 5 Non On Behralf A
(Nother ? Sut Whee Wephziloak ) also coMled Wichly au oced Sheluinals Q ‘Geneced Cx ecat oc [ Genera Cetra ~
Cov eokor | Cavedteix bor Avtockithhonoss Ameciean Moor Mien \f, wd) Repdebican ei yecsal Coverone fan MARY |
Religiess Consul Associebion vest arent as Veo ah ARVAN GOLLETT ESTATE VA SYTCRLA LAMKEUCE ESTATE \) 5 Aud} here 4 der,
“AP icak, Nivine Lemos oh (pieit in Livine Ved, and Qhood Wat ural MNon/ Woman i meyocity ,competeat bu hicm
sdund mind oad cidateous upsighnt moral | Tegel yd Reopcie Persone prvceudiny in Sui Susig tapacity in OCCoCd
with the INeEring Ai USES NOs Alien, Aver CRoc gp) Esha cand BUSS MLW WB i4)- Mies Goreige)
bow ecnment , A\, enlForei go) Oth; cial is) jist ern ‘onally Vatected ec SOn(S) pkamul |; ircespechive ob c acogaition by,
Mne United Medes | see uy Dodiciel Liecud Novel County Foridon Pecloce (Reysteve Cooct TAQUAN GUILETT OsTATe
NoT4ec. OF TRUST W | -QdVI-C POOLS /SYTERTA LAWRENCE ESTATE MOTICE OF TROST Wj -2007-C 8-003 ds

TAQUAW GULLETT ESTATE CAVEAT le-20r)-cP. Doious /SYTERTA LAWRENCE ESTOTE CAVEAT ™ | U

TAQUAN GOLLETT ESTATE Personal Repleria Claim | io~B017-CA- conga /SYTERIA LAWRENCE ESTAT

Replevia Voir ™ Hor 2007-C8 - 0084 |,

 

 

 

 

 

 

 

 
     
 

 

 

o, A Q MARL Reliojoas Consul Acsocrchion Testamertacy Teast Sos domi cle. \S \n Molly's Loader Coun ee,
“Virmucoan ; A\ Nadoluste. ) Norluaesk Ameren Lai Agee A\- (Neolacle | CMecoces) .

3. iy \S a igal's ond AW i ocds alerts \nonor ty direct Mee cous attersdion \ tke FODLCTAL (OTT E
ok the allowing ad yy di tok @ hacks | Cedeccal Roles at Rvidence Q01 |

“ \, or olooot LGA, a0l6-Decomboer, wl, AM ct sg Nother Sesheriallephailoch’s Nddcess/ \hoeei an C anced by INRAAS ot
( enots de, Kadoegping / Noduckion Nummer te Mek Sloe bag Dekatnmeat and (alge Tmpcisonoeat tcom Responded bo I (rc ,
501 toga Ciscle,WR5 Valldhessee locibnl S390 to Respondent *MEWell HPF 535 Neghasocd Drive, Tallahassee, onda 32304] ,

JRey, QOVG ™ Sanvary, | |

 
 

{

  

 

 

an aR * a} Ye % babe oe. ven ay ae Cake . 5
ebk ks 4 e 4 * Ae ot POO ee pet Rb aoeduat fa Voheunn ALY u2 wie AP a Be
ua Vee Le 4 ap & o ‘sy a PAA Pas Py Mah ha., 3 4 OS, ; “EA Alar i. Va

 

ANaediy, aquan Lalce Coiled G\5 Seon, On Behol of Mather 5
Nichly Cas orrd Shekinch ey ecio. Wephreloahy Q\ 3 A stockton ous Neneci Cony Moor Alien (Coiend)
Republicora Dewersed Cowecament Chamnanl Folio) 30 Csngul (scaci dion Ve shames ony Teo st

Political ci soner ol Woe Loe WS dronal Lloerotion D oe laloniel iSmma 10.0.0. *o1925-018 |
Unlowtulls Det crsed and Cal sehy Lmorisoned ok
Leon Court y Sail 535 Aopleyacd Devies Palle G $$ee , Thode, 39 304,
a ot
OTT CE TO RSE AST -LOIKOSS TWN Vocurfent 49° Tied O2/PBHY Peg S BREE TP ROCK

APELTCABLE To ALL SuCccEeSSOLS AND ASSIGN

Cechit; cote ot Service.

1 5 Toguen boll att ) ol so call ed Meclrle Rolnehe Qi > Mon Dn Relat oy Nother ° ¢ Levies Neplalaaly ) al $d called
NY dhly € voced Shekingh bert a Hepheilach | ; Lenecal bxecdoe / General bxecstei % re eator [Cav eoteix boc Autadit
MOABYS Novec \can Moor Alien Ueiend) Reovllican VYoiversea Coveremnest |AAMARD] Ralio\ ous Consul Assaciction Test aenuitaryy
Tevat ]Araavan GQLLETT estare / SY TERIA LAWRENCE ESTATE - Waidied™ jcompatest Wakural (oa Women x Ma: oct so
cectiby and aks wT Mek an ee alo out Nhe. Gest dos ah Somes Ni-Haoal ia Vow WRac a Our ocd ANala bose 2
Nundced Forty 4o)] OLY, 3019-Sanvary,! | ihe Pillow. ny dowsmestesy were moaned lu V8, Pocal Moat, fest -
Cass Postage oePords

 

{., SUOLETAL MoTARE oF ANSUDILATIVE, FACTS [fed.8.ty.d01]: NOTICE OF CAAWGE OF ADDRESS /
LOCATON Vox, Loeno cide > Kidseppino/ Noduckion Noma |e at \ ck Ng Slower, Val oat ul \etorccnest ) and .
False Lenpcisonmeat | +, Respondect *MEWeil, Welt’s S35 Noplesacd Deive jTollddassea, For be.) 39304 |,

A\\ document(s) ond/or Sudiciol Woatice ace inclu ded Vo!
A. Leak §, Nascic, OBice ck Clerk ot Coot sSupeemne booct ob He ited Hes:

>

{ Ciest Veeck NE; Washi ajton Nisteic at lolumboie OSHS
2, NY vel 8, Fconcises ; Mice ot Solicitor Deneral , Vs. Department al Sustice’
G50 Feonsu Yoni Axeove , Nw, Waskiegt on District of Colombia 0536

Po BA np a Loe 4 4 mo. mo, 2 meet i got Oy oe py ms,
VSS Cot icd Mey) a 7S OSge Seo, ENS S78)

C. Lakeradttonel Couck ot Sock Ce Proce lace, Laroegieplein .) sa5\) KS: The Rogues Ihe Wahecloads
iy Tckecoctional Ce eninel Court ° Dude Waelsdorperasea jo: as AW New Noag,5 Vetlecland.s

C, Consulate L enerol Ar (Nolvammed en Abode jals\
Consulate boeneral ot Ane Kin dar Ri Norocen ia Mae Waited States
\d Coad Loe Veeck ; Wea Yorks, Vow York Od! w
USED Carkihied Mail KD0IS 3430 oom 1a03 SSS
a Rodnid Zein ) Counselor ray Chocae. a Ve (sasul ar Geckion
Emloassy oA de Wringdoc a (MNorcees
IAN Rooney ext ANenve WW. 8 vite S19 3 Wash axon Disteiet a Coleen VOn 008

i y
Le 3 ake

4

( ose Coron Colores Kodei U2, A rloassador
ON, Ne.

(loan lous in Washing
abd ip Ah Washiaalon Dist cick of (oh umboien ICOM
3 of |
Case 4:17-cv-00532-WS-CJK Document 42 Filed 01/16/19 Page 4 of 6

He The Office ot Ane Waly Commissioner bor Numan Riolats (HENR-YNOG)
BVA Aneooe de la Parr NAN Geneve. WW Switzerland

TT : Zeid Road A Nu SSRiey § Vaited oti OHS Wick Co ani sioner boc Wurman Q alts Concne)
ONCE ‘SN Rework J VN, Neadqvackers 5 \) Qw Nock ) New York \00 \

USPS Carthed Mel 4 O15 ‘S420 ‘oore (805 bad

3}, \ ew Ad ical Somes Oceaskoed jl s Sudog Adwoce @ Lrenecal Noss
Rew Ad mica dolnn b, Honnik. > Nepuby ou doe Advocate enecal N On

1322 Pakecson Avenve Suite R000: Washiaaon ov Yord bisteic Niverbic VOZTYH-SObl

Vore Cectried Meyl A OIG Suz yoo

2 ‘ah S f

ch c r or va ’ ae . *
\ * W (1\$ Neil , Welt; pe son ecivete cegacity <add Munici oo Worg ; Tollalvassee MN orida, SA304
|. ’ ® \e mp sey ) Nagelalete asst ec Nae a 2 (Narehag \\ users 201 . Mone ge Qh coat , lalla C1 §SkQ Sos de, 49301

MCh Craig Compe dodta § 0\ Capital Ciccle NG » Vallanassee Cocides IO “355%

\\) 1) Ly, Gao} ‘\o 5 Sesh wSe3 © Wad aed ND Weonj @Vrolng Oe. Rnoles 3: 4
, VS.D.6, Wocthecn Florida, Tallahass ex Division 5 \\ Worl Adoons Sheeet, 3 Clove la lichossee,, Florida 3220)

, nity Dowd 3S . W) Vous, Dro 5 ‘
€ ) "93 } CVNQ )- &
O . &\ en ont, tic cuit Court RY Roosals 3 SG Forsuly Coe JNW, Monta Cerra Ow 49303
? ® oder $0¢,, LS igh @ Donec, bedcr 8 Watson, Kin Lee j5@ Noskelt , 3a mC } © Sasden a nck; Loesch Sher!
, ® Qommec, Mickeel 5 @ nox )Pavalopay @ Cors mNe\ er Deoold QQ) (2 dhord san, Mors el.) \A\i nak ) Soames -)
& Cacci gaa, Ti mating S. Gd Woword Morera (Morales 2 _ a
200 Mach Wo gan Cbeeet Suite 20% Suite G-1S0, Sacksanyi Ney Flocide, BARD

Q, QD Mouldrow, Lo. Sheghern “00 Noch Va mpc Skeeck ; Suite. SAGO | Tampa | Flori da "$3602

.

yA \ é Ak 4 Py A
LING bes PSO Malee CD u sm Nhs, PO Coan | Ab. An

q S
Malik “Teqy an Ralshe Cullett El 5 San, On Rolnall of Mathers
Nidh, Covered Shekincd Galeria Hagleibnel C1, Avtocatnonous Renecicsn Move Alien (Friend)
Ke pulo\icon Ynruec sal (oovec omnent Faamaryl Keligtous Loscul A ssacietion leshamestac Toot

Pri cel Pei conec A Woe hee Nebionel \lverckion Von Lclocial i son’ oD *OIA7S-018 |
Ve\ aw tolly, SN ahained and Falsely, Tmpasened al: .
Leon Coudty Soil 5 535 Norleyack Deve; Tallahassee, Florido 32304 |

Hoot

wpe
-~
— ~

       
j . ny. ST VAIGLF IK OT a ~ oo at : - Po. _ a
bre ona CoE 4:17-cv-00532-WS-CJK -Pocument 42 Filed O16/19 . page.> eB. ao
| Co3013-0'8) . *

 

 

| Fedemi Goctack ional Comgler vse a _— . =
| 80, Geox 033 oe oe -
| Roleenony Groei da, L335 al- WDA

  

Jessica A Lupblenait 2) Ohi, at Check. A (auc ni!
Unteatles Niskich Good Mocthen Cordda VaWelnassea. D4 SiSiSion |
ys

\\\ North Adoms St cect (3% C\oar
Tallanassee, Florida A301

 

latabeedyeendlbyedt ed bie

 
 

 

     

   

   

iva
: ) *". "zassayaay
a SUNSOTONA
BH. NUNISE Sovald “"Aassauacy
“i. BSHLONV OL ONIGHWMHOS HOS
AONAANOdSSUYOS G3 SOTONA

HELIYUAVSHL Jl (NOLLVDIAINV 19
HO NOLWAYOINI HSHIHNS YOd
VIN SHL NUNLAY OL HSIM AVIN

Noa ‘NOLLOIGSIUN SWH ALNiovs
. SIH HOIHM YAO W71dO0Ud V HO
? NOLLSINO V SASIVE HALIM SH
"‘GalOadSNI HO'OSNSdO HAHLISN
N339 SVH HSLLT AHL ONTVIN

-+ FwioadS HONOVHL G3SS390ud
a SVM HALLS) G3SOTON SHL.
tesee

yaMols ‘NVN3109
BHAL LYS “SN 908

oe OS ay fBe NOOR TA

, , Pot At Weil WO vod

_Document 42 Filed 01/16/19 Page 6 of 6

    

    

cv-00532-WS-C3l

»

Be
BS

Case 4: 17
